Citation Nr: 1702003	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted.

2. Entitlement to a rating in excess of 10 percent for right knee arthritis.

3. Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1960 to September 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to ratings in excess of 10 percent for right and left knee arthritis and entitlement to service connection for a back disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for a back disability was previous denied by the RO in a decision dated May 1997.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final May 1997 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for a back disability.

3. The current arthritis of the lumbar spine is related to service.


CONCLUSIONS OF LAW

1. The May 1997 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7015(c) (West 2015), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

2. Evidence submitted to reopen the claims of entitlement to service connection for a back disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for a back disability have been met. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 , 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). (2016) 

The RO initially denied service connection for the back in an August 1996 rating decision on the basis that there was no evidence of a nexus to service.  Additional evidence was received and the claim was reconsidered and denied in May 1997.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the May 1997 decision.  Therefore, the May 1997 decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's back disability is related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 1997 rating decision that addresses this basis. 

Evidence added to the record includes a February 2011 letter by the Veteran's private chiropractor who indicated he has treated the Veteran since 1989.  The chiropractor opined that the Veteran's in service motor vehicle accident originally caused the Veteran's symptoms with subsequent, post-service injury aggravating and making the post traumatic symptom picture more severe and accelerating the degenerative process that originated with the initial motor vehicle trauma.  The Veteran also submitted a July 2013 statement from Trinity Medical Group.  The subjective history indicated that some service records including the September 1981 discharge, was reviewed and the Veteran described relatively chronic pain throughout service and described an incident of being rear ended in the military.  This statement reported that the Veteran represented medical records which are consistent and represent a history of back pain predating September 1981.  The physician indicated the Veteran provided a history of an injury that would account for the retrolisthesis and severe degeneration of the neck and back.  

Presumed credible, the new evidence suggests a causal relationship between the Veteran's service and his current back disability. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disability.  On this basis, the issue is reopened.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

 Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. 
 § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As noted above, the Veteran has a current diagnosis of lumbago with severe osteoarthritic changes to the discs of the lumbar spine.  See July 2013 Trinity Medical Group record. 

A July 1970 service treatment record indicates the Veteran reported neck pain after being hit from behind in a vehicle.  Records show follow-up treatment of his neck pain, which was diagnosed as chronic muscular ligamentous strain of his cervical spine, but no report of back pain.

A June 1977 service treatment record indicates the Veteran was treated for a low back strain after reporting an onset of pain when getting out of a dune buggy.

In November 1978 and February 1981 the Veteran reported recurrent back pain in his reports of medical history.  Although his spine was noted to be normal on examination, a note on the Veteran's February 1981 retirement medical examination states that he has a history of low back pain treated with arch supports.  

The remaining question is whether there is evidence of a nexus.  

In a May 1996 letter the Veteran's private chiropractor authored a letter indicating that the Veteran first sought treatment in April 1983, reporting chronic right low back pain since military service.  The chiropractor reported that he treated the Veteran three times in 1983, four times in 1984 and three times in 1985 for chronic cervicalgia and lumbosacral sprain-strain before the Veteran moved to a different state.

A 1988 private treatment record reflects the Veteran was seen for pulled lumbar muscles.  He indicated he had a lower back strain due to sneezing and coughing.

In May 2010 the Veteran underwent a VA examination.  He reported his back went out in 1977 when he was getting into a jeep.  He reported intermittent low back symptoms since with lifting, twisting, walking, and standing.  The examiner opined that the Veteran's lumbar spine degenerative disc disease is less likely than not caused by or a result of his in-service low back strain.  The examiner stated that disc degenerative disease and accompanying arthritis is a common development due to age.  The examiner noted the Veteran's treatment for low back strain in service in 1977 with service medical records showing no further treatment for chronic low back pain and a normal service examination at the time of his separation from service.  Private treatment records indicate the Veteran was treated for low back strain and muscle spasm in 1983, 1984, and 1985, and that he was treated for back pain after falling down stairs in 1992. The examiner concluded that the condition was less likely due to the one-time incident in service and was more likely due to aging.

In February 2011 the Veteran's private chiropractor who has treated the Veteran since 1989 submitted a letter regarding his treatment.  The chiropractor stated that in 1989 the Veteran presented with neck and low back pain with sciatica.  He stated that the Veteran reported the pain was a result of a motor vehicle accident in service.  The chiropractor indicated that the Veteran's condition is chronic with severe flare-ups four or five times per year.  The chiropractor opined that the Veteran's motor vehicle accident originally caused the Veteran's symptoms with subsequent, post-service injury aggravating and making the post traumatic symptom picture more severe and accelerating the degenerative process that originated with the initial motor vehicle trauma.  The evidence does not reflect that the chiropractor has reviewed the Veteran's claims file, including his service treatment records.

The Veteran also submitted a July 2013 statement from Trinity Medical Group.  The subjective history indicated that some service records including the September 1981 discharge, was reviewed and the Veteran described relatively chronic pain throughout service and described an incident of being rear ended in the military.  The physician noted that the Veteran brought in a MRI of the cervical spine and a December 2009 x-ray of the lumbar spine and indicated the x-ray was consistent with long standing back pain and was consistent with the Veteran's reported history.  This statement reported that the Veteran represented medical records which were consistent and represent a history of back pain predating September 1981.  The physician indicated the Veteran provided a history of an injury that would account for the retrolisthesis and severe degeneration of the neck and back.  

In this case, the May 2010 VA examination was based in part upon an inaccurate factual predicate as it did not consider the recurrent low back pain in November 1978, February 1981 or notation on the separation examination in 1981 indicating a history of back pain.  The 1996 and 2011 private treatment records included a nexus statement but it was unclear whether any service treatment records were reviewed or whether the opinion was based upon the reported history alone.  

The most probative evidence of record is the July 2013 record which clearly reviewed some treatment records, appears to have considered the correct facts and indicated that the x-rays were consistent with the injuries in service.  Accordingly, the Board finds that the criteria for service connection have been met and service connection for a back disability is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.

Service connection for a back disability is granted.


REMAND

A remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to ratings in excess of 10 percent for right and left knee arthritis.  In September 2015 the Veteran filed a notice of disagreement with the AOJ's August 2015 decision denying ratings in excess of 10 percent for right and left knee arthritis.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claims for ratings in excess of 10 percent for right and left knee arthritis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


